Citation Nr: 0627495	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  99-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for damage to the phrenic nerve as a result 
of surgery performed in May 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
September 1951.

This matter came before the Board of Veterans' Appeals on 
appeal from an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.

In July 2002, the veteran appeared at the RO and offered 
testimony in support of his claim at a videoconference 
hearing with the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.

Subsequent to this hearing, The Board in February 2005 and 
March 2005 requested medical opinions from the Veterans' 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2005).  In conformance with 38 C.F.R. § 20.903 
(2005), the veteran and his representative were notified at 
the time the VHA opinions were initially sought by means of 
letters dated in March 2003, August 2003,  and October 2004.  
After the opinions were received at the Board, in September 
2004 and April 2005, the veteran and his representative were 
provided with copies and 60 days to submit any additional 
evidence and argument in response to the opinions.  The 
veteran's response, consisting of further statements 
supportive of the claim, was received in April 2006

This case was previously before the Board and, in May 2005, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  In April 199, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.
 
2.  The competent and probative evidence shows that the 
veteran sustained phrenic nerve damage as a result of VA 
surgical treatment related to a CABG in May 1998.

3.  The medical evidence preponderates against a finding that 
phrenic nerve damage was the proximate result of fault or 
negligence on the part of VA in furnishing surgical treatment 
in May 1998, or that it was the proximate result of an event 
not reasonably foreseeable in furnishing such treatment.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for damage to the left phrenic nerve as a result of 
surgery performed in May 1998 is not warranted.  8 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim was received in 
April 1999 prior to the enactment of the VCAA.  Given the 
foregoing, the Board finds that the notice letter dated in 
September 2005 complied with the specific requirements of the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  The Court has held that 
there is no basis foe concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  (See Mayfield).  In this case, 
any notice received by the appellant after the initial rating 
is harmless error.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation pursuant to 38 
U.S.C.A. § 1151, to include notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for compensation.  As such, there is no prejudice to the 
veteran in rendering a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the relevant medical 
records.  The veteran has not identified any additional 
evidence pertinent to his claims, not already of record and 
there are no additional records to obtain.  

There is no suggestion in the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  For the reasons set forth above, 
the Board finds that VA has complied with the VCAA's 
notification and assistance requirements and has obtained and 
developed all the evidence necessary for an equitable 
disposition of the matter on appeal. The case is thus ready 
to be considered on the merits.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).


Factual Background and Analysis

In April 1999, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for damage to the 
left phrenic nerve claimed as caused by VA treatment.  The 
treatment at issue was furnished in May 1998 when the veteran 
underwent three-vessel coronary arterial bypass grafting at a 
VA Medical Center.  

VA medical records show that the veteran's postoperative 
course was complicated by atrial fibrillation with a rapid 
ventricular response and an ileus, both of which were 
resolved with medication.  His further hospital course was 
complicated by pleural effusion where a left pigtail catheter 
was inserted.  By discharge in early June 1998, he was noted 
to be doing well, tolerating a regular diet and able to 
ambulate without difficulty.

Thereafter VA medical records show that following his surgery 
in May 1998, the veteran began experiencing dyspnea on 
exertion with 60 to 70 yards.  A VA physician noted in 
September 1998 that it was difficult to exactly pinpoint the 
etiology of the veteran's dyspnea and that it may be cardiac 
in nature.

When evaluated by a VA staff cardiologist in April 1999, it 
was noted that the veteran's only complaint post operatively 
is shortness of breath because of phrenic nerve damage from 
his bypass surgery.  A VA staff pulmonologist, who also 
evaluated the veteran in April 1999, noted that a March 1999 
fluoroscope had revealed very poor mobility of the left 
diaphragm.  He further noted that the veteran's lungs were 
clear except for mild decreased breath sounds in the left 
lung base.  It was his assessment that the veteran had left 
diaphragmatic paralysis, most likely post coronary artery 
bypass graft (CABG) with mild/moderate restrictive 
ventilatory defect.

A private physician, Dr. R.E.P., in a statement dated in 
October 1999 stated that the veteran had complained of some 
chest tightness and increasing shortness of breath since his 
CABG in 1998.  He noted that chest x-rays dated subsequent to 
the veteran's surgery revealed marked elevation of the left 
hemidiaphragm.  He further stated that this abnormality 
occurred post CABG, and was not an uncommon event status post 
thoracic surgery.  He reported that he informed the veteran 
that at times the paralysis he was experiencing could be 
either partial or complete, and may improve if the paralysis 
was based on ischemic etiology, but would not improve if the 
phrenic nerve on the left has been severed.

When evaluated by a VA staff pulmonologist in December 2000, 
the veteran reported breathing hard after walking about 100 
yards.  Following examination, to include pulmonary function 
testing, left diaphragmatic paralysis, likely post -CABG with 
mild/moderate restrictive ventilatory defect was 
diagnostically assessed.

On a VA respiratory examination in January 2001, it was noted 
that the veteran had a three vessel CABG in May 1998 and that 
during this procedure his phrenic nerve was severed.  The 
examiner noted that presently the veteran had shortness of 
breath and that a chest x-ray revealed a persistent elevation 
of the left hemidiaphragm with band atelectasis in the left 
upper lobe.  The examiner stated that most likely these 
changes were related to previous cardiac surgery.  The 
examiner further stated that in reviewing this case with the 
resident pulmonary doctors it was felt that the veteran's 
pulmonary function testing and chest x-rays supported a 
diagnosis of a severed phrenic nerve.  He added that it was 
also felt that this was an expected risk and a possible 
outcome from this type of surgery.

In a statement dated in July 2002, a private physician, 
E.N.H. Jr., M.D., stated that he did not feel that paralysis 
of the left hemi diaphragm as a result of a severed phrenic 
nerve was an acceptable risk of by pass heart surgery.

Another private physician, F.K., M.D., in a letter dated in 
August 2002, reported that he had researched extensively in 
the medical literature, examined the veteran, and has perused 
the medical records provided to him by the veteran.  He 
stated that after much reading, thought, and analysis, it was 
his opinion that a severed phrenic nerve was not an 
acceptable risk of CABG surgery.

In view of the opinions expressed by the veteran's private 
physicians noted above, the Board requested opinions from VA 
physicians in order to address critical questions in this 
case.  Pursuant to this request, a VA specialist in vascular 
surgery, after reviewing the veteran's claims file, stated in 
August 2004 that there was no clear evidence of severance of 
the veteran's phrenic nerve or any direct surgery injury to 
the nerve.  He further stated that it was likely that the 
veteran's diaphragmatic malfunction, however, was a result of 
unavoidable perioperative events, such as monitoring the 
jugular vein operative manipulation, mammary artery, 
dissection myocardial protection by hypothermia, traction of 
pericardial or secondary pleural effusion with the volume 
loss and resulting diaphragmatic malfunction.  He stated that 
in his opinion the alleged damage was neither the result of 
carelessness, negligence, lack of proper skills nor any fault 
of the medical personnel.  He stated that it was probable 
that the damage may have occurred secondary to unavoidable 
complication of his life saving cardiac surgery, noting that 
it was well documented that this complication occurs 
frequently after cardiac surgery and was often reversible 
though it sometimes remained as permanent sequelae.  He 
lastly noted that perioperative incidents or complications 
are well known to many operations and that the exact 
individual incidence and risk of complications were not clear 
except for a statistical average for large number of 
patients.  He concluded by stating that he strongly believed 
that the damage to the veteran's phrenic nerve was not a 
foreseeable nor avoidable complication.

In an opinion dated in April 2005, another VA physician 
stated that the veteran did suffer damage to his phrenic 
nerve as a result of his May 1998 CABG surgery and that such 
damage was a known complication, although rare, of the 
procedure.  He added it was not the result of carelessness, 
negligence, lack of proper skill, or error in judgment.  He 
further stated that the damage was not the result of 
carelessness, negligence, lack of proper skill or fault on 
the part of VA medical personnel and that the damage was a 
known risk/complication prior to the procedure.

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  Id.

After the issuance of the statement of the case in March 
2002, the VA regulations, governing the adjudication of 
claims for benefits under 38 U.S.C.A § 1151(a) were amended, 
effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified at 38 C.F.R. § 3.361).  The new regulations 
implement the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service." Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2005).

Thus, claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service- 
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

In testimony and statements, the veteran maintains that he 
has phrenic nerve damage as the result of a VA CABG in May 
1998.  The evidence of record as summarized above does show 
that the veteran's surgical procedure caused additional 
disability due to damage of the phrenic nerve. 

With respect to the veteran's phrenic nerve damage both the 
veteran's private and VA examiners as well as two reviewing 
VA physicians have concluded that the damage to his phrenic 
nerve responsible for his current respiratory impairment was 
caused by his May 1998 heart surgery. The competent medical 
evidence of record thus establishes an etiological 
relationship between VA surgery in May 1998 and his 
respiratory impairment due to damage of the phrenic nerve.  
However, this finding, in and of itself, is not a sufficient 
basis upon which to grant entitlement to benefits under the 
current provisions of 38 U.S.C.A. § 1151.

The law requires a finding that the record contains evidence 
that reflects carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, in furnishing medical care to the veteran in May 1998 
that resulted in damage to his phrenic nerve and resulting 
respiratory impairment.  That element of a meritorious claim 
under section 1151 has not been satisfied herein, nor do the 
newly issued regulations implementing section 1151 provide a 
basis for granting the claim.  See 69 Fed. Reg. 46,426, 
46,433-35 (Aug. 3, 2004).

Here the probative evidence does not demonstrate that the 
development of his respiratory impairment due to phrenic 
nerve damage was an event not reasonably foreseeable.  Two of 
the veteran's private physicians have opined that a severed 
phrenic nerve is not an acceptable risk of CABG surgery and a 
VA examiner in January 2001 postulated that such damage had 
occurred.  However, although the veteran undoubtedly has 
damage to the phrenic nerve, there is no clear evidence in 
the record, as pointed out by the VA specialist in vascular 
surgery, of any surgical damage to the phrenic nerve.  Even 
assuming, arguendo, that the phrenic nerve was severed it was 
the opinion of the VA examiner in January 2001 that such 
damage was an expected risk and a possible outcome from CABG 
surgery.
 
With respect to the questions of whether the damage to the 
veteran's phrenic nerve was the result of VA negligence or 
was a reasonably foreseeable event, we note that the 
reviewing VA physicians who addressed these questions found, 
following a review of the clinical record, that such damage 
was not the result of carelessness, negligence, lack of 
proper skills, nor any fault of medical personnel.  
Furthermore, it was the opinions of the VA physicians in 
January 2001 and April 2005, that the damage to the phrenic 
nerve was an expected risk related to CABG surgery.  

In summary, compensation is not warranted for respiratory 
impairments due to phrenic nerve damage due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit- 
of-the-doubt doctrine; however, the competent medical 
evidence of record does not place his claim in relative 
equipoise.  As the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in the 
instant appeal. 38 U.S.C.A. § 5107(b) (old and new versions); 
Gilbert v. Derwinski, supra, at 55-57.  Accordingly, the 
Board finds that compensation benefits pursuant to 38 
U.S.C.A. § 1151 for surgery performed in May 1998 is not 
warranted.  The evidence is not in equipoise as to warrant 
the application of the benefit of the doubt rule.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for damage to the phrenic nerve as a result 
of surgery performed in May 1998 is denied.


____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


